
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 680
        RIN 0648-AW97
        Fisheries of the Exclusive Economic Zone Off Alaska; Bering Sea and Aleutian Islands Crab Rationalization Program
      
      
        Correction
        In proposed rule document E8-28015 starting on page 71598 in the issue of Tuesday, November 25, 2008, make the following correction:
        On page 71598, in the first column, under the DATES heading, in the second line “November 25, 2008” should read “January 26, 2009”.
        
      
      [FR Doc. E8-28015 Filed 12-4-08; 8:45 am]
      BILLING CODE 1505-01-D
    
  